Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Applicant’s amendment dated January 11, 2022 responding to October 28, 2021 Office Action provided in the rejection of claims 28-120. Claims 28-120 remain pending in the application and which have been fully considered by the Examiner.
The terminal disclaimer, which filed on January 11, 2022, has been approved. Thus, the double patenting rejection is overcome.
Applicant’s arguments, dated January 11, 2022, with respect to claims 28-120 have been fully considered and are persuasive.   
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 28-120 are considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or Toro Co. v. White Consolidated Industries Inc., 199 F.3d 1295, 1301,53 USPQ2d 1065, 1069 (Fed. Cir. 1999), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claims 28, 59 and 90.
For example, the independent claims contain limitations, managing resources of the home automation system by determining the availability of resources that can be allocated to facilitate execution of multiple application services provided by the home automation system, wherein the determination of the availability of the resources comprises monitoring resource utilization, and wherein at least one of the services provides internet-based calling services, via the one or more speakers; and providing automation commands to one or more of the endpoint devices while the home automation system is in communication with a user endpoint device that has a user interface, wherein the home automation system locally stores data based, at least in part, on one or more configurations provided via the user interface of the user endpoint device. Therefore, the Examiner agrees that the limitations of the independent claims, within its environment, is allowable subject matter over the prior art, in light of the specification and in view of the Applicant’s arguments.
Because claims 29-58, 60-89, 91-120 depend directly or indirectly on claims 28, 59 and 90 these claims are considered allowable for at least the same reasons noted above with respect to claims 28, 59 and 90.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Correspondence Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459